Case: 17-10419    Date Filed: 11/27/2017   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-10419
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 6:16-cv-01124-CEM-TBS



DIE K. BLAISE,

                                                              Plaintiff-Appellant,

versus

CENTRAL INTELLIGENCE AGENCY (CIA),
DEFENSE INTELLIGENCE AGENCY (DIA),
NATIONAL SECURITY AGENCY (NSA),
FEDERAL BUREAU OF INVESTIGATION (FBI),
DRUG ENFORCEMENT AGENCY (DEA),
RICHARD BURR, Chairman, United States Senate Intelligence Committee,
PAUL D. RYAN, Speaker of the House, United States House of Representatives,

                                                           Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (November 27, 2017)
                  Case: 17-10419   Date Filed: 11/27/2017   Page: 2 of 3


Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Pro se appellant, Die K. Blaise, appeals the district court’s dismissal of his

eight-count amended civil rights complaint against five federal agencies, a U.S.

Senator, and the Speaker of the U.S. House of Representatives. In his amended

complaint, Blaise alleged that the “intelligence community” improperly used

electromagnetic frequency devices to conduct non-consensual experiments on U.S.

citizens and to harass, intimidate, and kill individuals who filed complaints. The

district court dismissed all of the allegations in his complaint under

§ 1915(e)(2)(B)(ii) for failing to state a claim upon which relief could be granted.

In addition to arguing that dismissal of these claims was improper, he raises

several other claims for the first time on appeal.

       Keeping in mind that pro se complaints are liberally construed, we apply the

same standard that governs dismissals under Fed. R. Civ. P. 12(b)(6) to

§ 1915(e)(2)(B)(ii) dismissals. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.

2008). Arguments raised for the first time on appeal that were not presented in the

district court are waived. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004). Reviewing the dismissal de novo and taking the

allegations in the complaint as true, see Alba, 517 F.3d at 1252, we affirm the

district court.


                                           2
               Case: 17-10419    Date Filed: 11/27/2017    Page: 3 of 3


      Section 1915(e)(2)(B)(ii) requires the district court to dismiss a case filed by

a prisoner if the court determines that the complaint fails to state a claim on which

relief may be granted. The district court properly dismissed Blaise’s amended

complaint because Blaise failed to demonstrate any cognizable claim for relief as

to his original eight claims.

      AFFIRMED.




                                          3